In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐1588 
ROBERT B. CIARPAGLINI, 
                                                   Plaintiff‐Appellant, 

                                   v. 

FELICIA  NORWOOD, in her official capacity as Director of Illi‐
nois Department of Healthcare and Family Services, et al., 
                                        Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Western Division. 
            No. 13 C 50213 — Philip G. Reinhard, Judge. 
                      ____________________ 

                         MARCH 25, 2016 
                      ____________________ 

   Before  WOOD,  Chief  Judge,  and  MANION  and  HAMILTON, 
Circuit Judges. 
     HAMILTON, Circuit Judge. Plaintiff Robert B. Ciarpaglini, an 
Illinois  Medicaid  participant,  challenges  Illinois  legislation 
that caps at four the number of prescriptions a Medicaid re‐
cipient can receive without prior approval within a thirty‐day 
period. See 305 Ill. Comp. Stat. 5/5‐5.12(j). At the time he filed 
suit,  he  was  subject  to  that  legislation  and  alleged  he  was 
2                                                                 No. 14‐1588 

struggling to obtain his medications because of it. While his 
suit was pending, though, he was moved to a managed care 
program. As a result he is no longer subject to that cap. 
    The  main  dispute  before  us,  though  not  the  only  one,  is 
whether  the  transfer  to  managed  care  rendered  moot  Ciar‐
paglini’s claims for declaratory and injunctive relief. The dis‐
trict court held that it did. Ciarpaglini v. Quinn, No. 13 C 50213, 
2014  WL  1018146  (N.D.  Ill.  Mar.  17,  2014).  Although  Ciar‐
paglini offered evidence that the switch might not be perma‐
nent, the court held his arguments were “simply speculation,” 
“no more than a guess,” and insufficient to create a “reason‐
able expectation” that the four‐prescription limit would apply 
to him in the future. Id. at *3. 
    We hold that there is insufficient evidence in the record to 
determine  whether  Ciarpaglini’s  claims  for  injunctive  relief 
are moot, a conclusion we explain further below. We remand 
this  matter  to  the  district  court  for  limited  fact‐finding  pro‐
ceedings aimed at permitting both sides to develop a record 
on  the  question  of  mootness.  We  retain  jurisdiction  of  this 
matter pending completion of those proceedings.1 
I. Factual and Procedural Background 
    The central claim in this appeal is plaintiff’s challenge un‐
der federal law to what he calls the “four‐prescription limita‐
tion” in Illinois’s Medicaid program. The Medicaid program 
covers prescription medicines. As a cost‐control measure, Illi‐
nois enacted legislation in 2012 requiring prior approval for 
                                                 
      1  The  district  court  dismissed  various  other  claims  for  damages  on 

grounds of immunity and failure to state a claim on which relief could be 
granted. We will resolve the appeal of those claims once the proceedings 
on remand are complete.
No. 14‐1588                                                          3

reimbursement for more than four prescriptions for one pa‐
tient within a thirty‐day period. 305 Ill. Comp. Stat. 5/5‐5.12(j). 
We refer to this provision as the prior‐approval requirement. 
    We accept plaintiff Robert Ciarpaglini’s well‐pled allega‐
tions as true for purposes of this appeal. See St. John’s United 
Church of Christ v. City of Chicago, 502 F.3d 616, 625 (7th Cir. 
2007),  quoting  Long  v.  Shorebank  Development  Corp.,  182  F.3d 
548, 554 (7th Cir. 1999). Because courts may properly look be‐
yond  the  jurisdictional  allegations  of  a  complaint  and  view 
evidence to determine whether subject matter jurisdiction ex‐
ists in fact, id., we also consider Ciarpaglini’s declaration, the 
truth of which defendants have not challenged at this stage of 
the case. 
    Plaintiff  Ciarpaglini  is  an  Illinois  Medicaid  recipient.  He 
suffers from several chronic conditions, including bipolar dis‐
order, attention deficit hyperactivity disorder, panic disorder, 
and generalized anxiety disorder. Doctors have prescribed at 
least  seven  medications  to  manage  these  conditions.  Ciar‐
paglini alleges that after the prior‐approval requirement took 
effect, he could not, at least at times, obtain the medications 
he needed. (He acknowledges the prior‐approval mechanism 
but calls the system “fraught with flaws” and says it does not 
guarantee he will be able to get his medications.) He alleges 
that as a result he has contemplated committing suicide, com‐
mitting petty crimes so that he would be jailed, or checking 
himself into hospitals just to get the medications he needed. 
    After  informal  complaints  to  state  officials  failed  to  pro‐
duce action, Ciarpaglini filed this pro se lawsuit in June 2013. 
He challenges the prior‐approval requirement as a violation 
of federal Medicaid law, the Americans with Disabilities Act, 
the Rehabilitation Act, and the Constitution. 
4                                                      No. 14‐1588 

   A  few  months  later,  sometime  in  September  or  October 
2013, Illinois moved Ciarpaglini from the general fee‐for‐ser‐
vice Medicaid program to a new managed care program. The 
prior‐approval  requirement  for  prescription  medications 
does  not  apply  to  Ciarpaglini  under  the  managed  care  pro‐
gram. That change led the defendants to move to dismiss his 
central claim as moot. As part of its broader final judgment, 
the district court agreed, and plaintiff has appealed. After re‐
viewing  the  briefs  submitted  in  the  pro  se  appeal,  we  ap‐
pointed  counsel  to  represent  plaintiff  and  ordered  supple‐
mental briefing. The law firm of Jenner & Block has ably rep‐
resented him and assisted the court in this appeal. 
II. Analysis of Justiciability Issues 
     Article III of the Constitution limits the jurisdiction of fed‐
eral courts to “cases” and “controversies.” Campbell‐Ewald Co. 
v. Gomez, 577 U.S. —, 136 S. Ct. 663, 669 (2016). This requires 
an actual controversy at “all stages of review, not merely at 
the time the complaint is filed.” Id., quoting Arizonans for Of‐
ficial English v. Arizona, 520 U.S. 43, 67 (1997); see also Milwau‐
kee Police Ass’n v. Board of Fire & Police Comm’rs, 708 F.3d 921, 
929 (7th Cir. 2013). The issue here is whether the defendants’ 
switch  of  plaintiff  from  the  fee‐for‐service  program  to  the 
managed  care  program  has  rendered  moot  his  challenge  to 
the prior‐approval requirement. 
    Relevant to this issue, plaintiff submitted a declaration in 
opposition to defendants’ motion to dismiss saying that when 
he moved to the managed care program, he asked a defendant 
state  official  whether  the  relief  from  the  prior‐approval  re‐
quirement was permanent. He was told no, that he could be 
subjected  to  the  requirement  again  if  he  moved  to  another 
county  without  the  managed‐care  program  or  if  the  state’s 
No. 14‐1588                                                           5

“fiscal  issues”  did  not  improve.  Plaintiff  also  asserted  that 
when he received this news, he “wanted to move out of Win‐
nebago  County  and  into  Stephenson  County,”  where  he 
would again be subject to the prior‐approval requirement. 
   Plaintiff  offers  three  theories  for  finding  his  challenge  is 
not moot and is otherwise justiciable: the so‐called voluntary 
cessation exception to mootness; the mootness exception for 
wrongs capable of repetition that would otherwise evade re‐
view; and a pre‐enforcement challenge to the requirement in 
the county where he wants to move. 
   A. Voluntary Cessation 
    Courts  are  understandably  skeptical  when  a  defendant 
seeks dismissal of an injunctive claim as moot on the ground 
that it has changed its practice while reserving the right to go 
back to its old ways after the lawsuit is dismissed. E.g., United 
States v. W. T. Grant Co., 345 U.S. 629, 632 (1953). “Otherwise, 
a  defendant  could  engage  in  unlawful  conduct,  stop  when 
sued to have the case declared moot, then pick up where he 
left off, repeating this cycle until he achieves all his unlawful 
ends.” Already, LLC v. Nike, Inc., 133 S. Ct. 721, 727 (2013). Ac‐
cordingly, “the mere cessation of the conduct sought to be en‐
joined does not moot a suit to enjoin the conduct, lest dismis‐
sal of the suit leave the defendant free to resume the conduct 
the next day.” Chicago United Indus., Ltd. v. City of Chicago, 445 
F.3d 940, 947 (7th Cir. 2006) (citations omitted). 
   Decisions by the Supreme Court and this court make clear 
that  a  defendant  seeking  dismissal  based  on  its  voluntary 
change  of  practice  or  policy  must  clear  a  high  bar.  “A  case 
might become moot if subsequent events made it absolutely 
6                                                        No. 14‐1588 

clear that the allegedly wrongful behavior could not  reason‐
ably be expected to recur.” United States v. Concentrated Phos‐
phate Export Ass’n, 393 U.S. 199, 203 (1968). The “heavy bur‐
den”  of  persuading  the  court  that  the  challenged  conduct 
“cannot  reasonably  be  expected  to  start  up  again”  lies  with 
the  party  asserting  mootness.  Friends  of  the  Earth,  Inc.  v. 
Laidlaw  Environmental  Services  (TOC),  Inc.,  528  U.S.  167,  189 
(2000), quoting Concentrated Phosphate Export Ass’n, 393 U.S. at 
203. 
    We applied this rule in Milwaukee Police Association v. Jones, 
192  F.3d  742  (7th  Cir.  1999).  Police  officers  and  their  union 
challenged a new policy prohibiting police officers from dis‐
cussing complaints against other police officers with anyone, 
including the police union. The city argued that the case was 
moot because a later memorandum from the assistant police 
chief  announced  the  temporary  rescission  of  the  challenged 
policy. We held the case was not moot. The city’s temporary 
rescission  order  had  merely  complied  with  a  temporary  re‐
straining order. The city’s order was explicitly temporary, and 
the city had not conceded that the challenged policy was un‐
constitutional. Id. at 746–47, citing City of Los Angeles v. Lyons, 
461 U.S. 95 (1983). If the case were to have been dismissed as 
moot, there was certainly a reasonable prospect that the chal‐
lenged policy would be reinstated.  
    At  oral  argument  in  this  case,  defendants  asserted  that 
their move of plaintiff from the fee‐for‐service program to the 
managed  care  program  was  part  of  a  much  broader  policy 
shift in the Illinois Medicaid program. The state of Illinois did 
not roll out managed care for all Medicaid recipients in Win‐
nebago County in order to undermine Ciarpaglini’s lawsuit, 
No. 14‐1588                                                     7

they argue, nor does the state have any intention of returning 
to the fee‐for‐service model when the lawsuit ends. 
    Publicly available information lends support to this view. 
An Illinois law, effective as of January 25, 2011, mandated that 
50 percent of recipients eligible for benefits in medical assis‐
tance  programs  be  covered  in  a  managed  care  program  by 
January 1, 2015. 215 Ill. Comp. Stat. 106/23. A state website has 
identified five “mandatory managed care regions” in Illinois 
Medicaid. See http://www.illinois.gov/hfs/SiteCollectionDoc‐
uments/CareCoorPlan.pdf (last visited March 25, 2016). One 
of those is the Rockford Region, which includes Winnebago 
County.  See  http://www.illinois.gov/hfs/SiteCollectionDocu‐
ments/CCExpansionMap.pdf (last visited March 25, 2016). 
    If the change in plaintiff’s care program was indeed part 
of this broad shift in policy that affected all or most Medicaid 
recipients in Winnebago County, rather than an individually 
targeted effort to neutralize his lawsuit, then his challenge to 
the prior‐approval requirement is probably moot. Statewide 
or even countywide changes in Medicaid policy are not made 
quickly or lightly. As a practical matter, the prospect that Illi‐
nois will implement further change relevant to this lawsuit—
for example, by abandoning the managed care program en‐
tirely, or by making the prior‐approval requirement for med‐
ications  applicable  to  it—seems  unlikely.  And  any  such 
change would take time, providing advance notice to Medi‐
caid recipients like plaintiff. Under these circumstances, the 
theoretical possibility that the state might someday abandon 
its managed care program (despite legislation mandating its 
expansion), or might add the prior‐approval requirement to 
plaintiff’s  managed  care  program,  would  not  be  enough  to 
avoid mootness. 
8                                                      No. 14‐1588 

    We  recognize  that  government  policies  and  practices 
change. That will always be true. But a defendant may show 
a case is moot by demonstrating there is “no reasonable expec‐
tation  that  the  wrong  will  be  repeated.”  Milwaukee  Police 
Ass’n, 192 F.3d at 747, quoting DiGiore v. Ryan, 172 F.3d 454, 
466 (7th Cir. 1999) (emphasis added). If the move to managed 
care  was  part  of  a  broad  state  initiative  making  Winnebago 
County  a  mandatory  managed  care  region  for  all  Medicaid 
participants,  the  chance  that  a  relevant  policy  change  will 
again subject Ciarpaglini to the prior‐approval requirement is 
no more than speculative. Said another way, if Illinois is in the 
midst of a statewide shift toward managed care, and Ciarp‐
aglini’s move out of fee‐for‐service was part of that shift, de‐
fendants may be able to carry their heavy burden of showing 
there is no reasonable expectation he will again be subjected 
to the prior‐approval requirement. 
    The problem in this appeal is that the record does not al‐
low us to determine fairly whether plaintiff’s move from fee‐
for‐service to managed care was in fact part of a broader pol‐
icy  change  affecting  all  Medicaid  recipients  in  Winnebago 
County. Plaintiff has not had a fair opportunity to address in‐
formation on the state defendants’ website. Cf. Rowe v. Gibson, 
798 F.3d 622 (7th Cir. 2015) (all opinions on appellate court’s 
use  of  independent  factual  research),  rehearing  en  banc  de‐
nied by equally divided court, No. 14‐3316 (Dec. 7, 2015). And 
the record does not actually show whether all or most Medi‐
caid recipients in Winnebago County are covered by Illinois’s 
managed care program. 
    Accordingly,  we  think  the  best  course  here  is  to  remand 
this case for limited fact‐finding by the district court on the 
No. 14‐1588                                                         9

circumstances  of  Ciarpaglini’s  transfer  from  the  fee‐for‐ser‐
vice program, where he was subject to the prior‐approval re‐
quirement,  to  the  managed  care  program  now  in  effect  in 
Winnebago County. See Barnhart v. United States, 884 F.2d 295, 
296 (7th Cir. 1989) (in resolving motion to dismiss for lack of 
subject  matter  jurisdiction,  “an  evidentiary  hearing  may  be 
held if necessary”). We hope the district court will be able to 
act  promptly,  while  giving  the  parties  a  fair  opportunity  to 
present  facts  relevant  to  this  narrow  issue  of  mootness.  We 
will retain jurisdiction of this appeal and will return to it after 
the district court has found the relevant facts. 
   B. Capable of Repetition Yet Evading Review  
    For  completeness,  we  also  address  plaintiff’s  other  theo‐
ries for avoiding mootness. One is that the alleged wrongdo‐
ing is capable of repetition but will evade judicial review if we 
do not consider it now. “The exception applies where ‘(1) the 
challenged action is in its duration too short to be fully liti‐
gated prior to cessation or expiration, and (2) there is a rea‐
sonable expectation that the same complaining party will be 
subject to the same action again.’” Federal Election Comm’n v. 
Wisconsin Right to Life, Inc., 551 U.S. 449, 462 (2007), quoting 
Spencer v. Kemna, 523 U.S. 1, 17 (1998); see also Murphy v. Hunt, 
455 U.S. 478, 482 (1982); Stotts v. Community Unit Sch. Dist. No. 
1, 230 F.3d 989, 991 (7th Cir. 2000). 
   The capable‐of‐repetition exception does not apply here. 
This controversy is not one of those inherently transitory sit‐
uations,  such  as  a  pregnancy  or  an  election  campaign,  that 
will run its course faster than courts can usually act to provide 
complete review on the merits. See Wisconsin Right to Life, 551 
U.S. at 462–63; Roe v. Wade, 410 U.S. 113, 125 (1973); Majors v. 
Abell, 317 F.3d 719, 722–23 (7th Cir. 2003). The ordinary course 
10                                                          No. 14‐1588 

of injunction litigation should suffice to address the merits of 
a challenge to any possible repetition of the alleged problems 
for plaintiff Ciarpaglini or any other Medicaid recipients who 
encounter similar problems. 
    This case is similar in one respect to Olmstead v. L.C. ex rel. 
Zimring, 527 U.S. 581 (1999). The plaintiffs in Olmstead were 
persons with mental disabilities. They asserted that the Amer‐
icans  with  Disabilities  Act  required  that  they  be  placed  in 
community care rather than in larger, more isolated institu‐
tions. While the lawsuit was pending, the individual plaintiffs 
were transferred to community‐based care, one before the dis‐
trict court ruled in plaintiffs’ favor, and the other afterward. 
L.C. ex rel. Zimring v. Olmstead, 138 F.3d 893, 895 n.2 (11th Cir. 
1998). 
    The Supreme Court noted that this change did not render 
the case moot in view of the plaintiffs’ histories of “multiple 
institutional placements.” Olmstead, 527 U.S. at 594 n.6. There 
was  no  indication  in  Olmstead  that  the  plaintiffs’  transfers 
were anything other than individualized decisions that could 
have been reversed at any time. See id. at 593 (transfers based 
on treatment teams’ assessments). The Court wrote in terms 
of the mootness exception for wrongs capable of repetition yet 
evading review and agreed that the possibility of recurrence 
was high enough to decide the merits. See id. at 594 n.6, citing 
L.C.  ex  rel.  Zimring  v.  Olmstead,  138  F.3d  at  895  n.2;  see  also 
Honig v. Doe, 484 U.S. 305, 318–23 (1988) (potential for unilat‐
eral decision by defendant to change one plaintiff’s school as‐
signment  again  prevented  dispute  over  special  educational 
services from being moot). 
   While  these  decisions  suggest  there  is  not  a  razor‐sharp 
doctrinal  boundary  between  the  “voluntary  cessation”  and 
No. 14‐1588                                                       11

“capable of repetition” exceptions to mootness, we expect that 
the district court’s findings on the voluntary cessation excep‐
tion will govern the result under either exception. In Olmstead, 
the public officials were making patient‐specific treatment de‐
cisions, and the plaintiffs’ community placements had previ‐
ously  proven  unstable.  There  were  real  prospects  that  the 
plaintiffs would again face the treatments they were challeng‐
ing in court—particularly given the number of times they had 
been institutionalized in the past. 
     Whether Ciarpaglini’s move into managed care was a de‐
cision made on an individual basis, or whether it was part of 
a statewide policy shift, is an inquiry along the same lines. It 
is  essentially  the  same  question  that  controls  the  voluntary 
cessation exception. Thus, to the extent that Olmstead leaves 
room for defendants’ conduct here to be considered capable 
of repetition but evading review, the outcome under that test 
is unlikely to diverge from the voluntary cessation analysis. 
   C. Pre‐enforcement Challenge 
     Plaintiff also argues that his interest in moving from Win‐
nebago County to an adjacent county where he would again 
be  subject  to  the  prior‐approval  requirement  is  sufficient  to 
allow him to challenge the policy that would apply to him in 
that county. Plaintiff has framed this argument in terms of a 
pre‐enforcement challenge to the law that would apply to him 
if he moved. See generally Susan B. Anthony List v. Driehaus, 
573 U.S. —, 134 S. Ct. 2334 (2014) (reversing dismissal of chal‐
lenge to criminal law governing false statements made in po‐
litical campaigns). 
    The factual record on this point is minimal. Plaintiff’s dec‐
laration says in relevant part: 
12                                                        No. 14‐1588 

        7.  Sometime  in  late  September  or  early  Octo‐
            ber,  2013,  defendants  Hamos,  Arndt  and 
            Parker  placed  me  in  a  managed  care  pro‐
            gram and at the time I received that notifica‐
            tion  I  wanted  to  move  out  of  Winnebago 
            County and into Stephenson County. 
        8.  Because of the defendants[’] threat of re‐im‐
            posing the four prescription limitation upon 
            me  should  I  leave  Winnebago  County  and 
            because  I  cannot  afford  to  pay  for  all  my 
            medications I have remained in Winnebago 
            County. 
     At our request, the parties briefed whether such a desire 
to  move  to  another  county  (or  state)  is  sufficient  to  give  a 
plaintiff standing on the theory that the allegedly illegal con‐
dition  of  a  government  benefit  program  like  Medicaid  dis‐
courages the plaintiff from moving his residence. On the one 
hand, plaintiff contends he has a constitutional right to move 
and to live where he wishes. On the other hand, this theory of 
standing poses obvious risks of lawsuits by interlopers with 
little real stake in a dispute, without involving other potential 
plaintiffs who reside in the affected jurisdiction and may have 
much  greater  stakes  in  the  matter.  On  this  issue,  also,  we 
would  benefit  from  additional  fact‐finding  on  the  circum‐
stances,  reasons  for,  obstacles  to,  and  sincerity  of  plaintiff’s 
stated desire to move to Stephenson County. 
                               *     *     * 
    For these reasons, we order a limited remand of this mat‐
ter to the district court for what we hope will be prompt and 
No. 14‐1588                                                    13

limited proceedings to determine facts relevant to: (1) the vol‐
untary  cessation  exception  to  mootness,  and  (2)  plaintiff’s 
stated  desire  to  move  to  another  county,  where  he  would 
again be subject to the prior‐approval requirement for more 
than four prescription drugs within a month. We retain juris‐
diction pending that limited remand.